Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

BPZ Resources, Inc.
580 Westlake Park Blvd.
Suite 525
Houston, Texas 77079

 

Gentlemen:

 

The undersigned (the “Investor”) hereby confirms its agreement with BPZ
Resources, Inc., a Texas corporation (the “Company”), as follows:

 

1.                                       This Subscription Agreement, including
the Terms and Conditions for Purchase of Shares attached hereto as Annex I
(collectively, this “Agreement”) is made as of the date set forth below between
the Company and the Investor.

 

2.                                       The Company and the Investor agree that
the Investor will purchase from the Company and the Company will issue and sell
to the Investor 1,630,776 shares (the “Shares”) of its common stock, no par
value per share (the “Common Stock”) for a purchase price of $4.66 per share. 
The Shares shall be purchased pursuant to the Terms and Conditions for Purchase
of Shares attached hereto as Annex I and incorporated herein by this reference
as if fully set forth herein.  The Investor acknowledges that the Offering is
not being underwritten or placed by any placement agent and that there is no
minimum offering amount.

 

3.                                       All certificates representing the
Shares shall bear the following legend (in addition to any legend required by
the blue sky or securities laws of any state or jurisdiction to the extent such
laws are applicable to the shares represented by the certificate so legended):

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR AN APPLICABLE EXEMPTION
TO THE REGISTRATION REQUIREMENTS OF SUCH ACT OR SUCH LAWS, PROVIDED THAT THE
SELLER DELIVERS TO THE COMPANY AN OPINION OF COUNSEL (WHICH OPINION AND COUNSEL
ARE REASONABLY SATISFACTORY TO THE COMPANY) CONFIRMING THE AVAILABILITY OF SUCH
EXEMPTION.”

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend or any other restrictive legend to the holder of
the Shares upon which it is stamped or issue to such holder by electronic
delivery at the applicable balance account at the Depository Trust Company
(“DTC”) within three business days following delivery by the Investor to the
Company or the Company’s transfer agent of a certificate representing Shares, if
(i) such Shares are registered for resale under the Securities Act of 1933, as
amended (the “Securities Act”), (ii) in connection with a sale, assignment or
other transfer, such holder provides the Company with an opinion of counsel, in
a generally acceptable form, to the effect that such sale, assignment or
transfer of the Shares may be made without registration under the applicable
requirements of the Securities Act, or (iii) such holder provides the Company
with reasonable assurance that the Shares can be sold, assigned or transferred

 

--------------------------------------------------------------------------------


 

pursuant to Rule 144 promulgated under the Securities Act (“SEC Rule 144”) or
Rule 144A promulgated under the Securities Act.

 

4.                                       Investor acknowledges that it has been
given full access by the Company to all information,  and has had the
opportunity to ask questions, concerning the business and financial condition,
properties, operations and prospects of the Company that Investor has deemed
relevant for purposes of making the investment contemplated by this Agreement. 
By reason of Investor’s knowledge and experience in financial and business
matters in general, the business of the Company and investments of the type
contemplated by this Agreement in particular, Investor is capable of evaluating
the merits and risks of making the investment in the Shares and is able to bear
the economic risk of the investment (including a complete loss of its investment
in the Shares).  Subject to the truth and accuracy of the representations and
warranties made by the Company hereunder, Investor has conducted such
investigation as it deems relevant in connection with its consummation of the
transactions contemplated by this Agreement.

 

5.                                       No offer by the Investor to buy Shares
will be accepted and no part of the Purchase Price will be delivered to the
Company until the Company has accepted such offer by countersigning a copy of
this Agreement, and any such offer may be withdrawn or revoked, without
obligation or commitment of any kind, at any time prior to the Company sending
(orally, in writing or by electronic mail) notice of its acceptance of such
offer.  An indication of interest will involve no obligation or commitment of
any kind until this Agreement is accepted and countersigned by or on behalf of
the Company.

 

[Remainder of Page Left Blank Intentionally.  Signature Page Follows.]

 

2

--------------------------------------------------------------------------------


 

Number of Shares: 1,630,776

 

Purchase Price Per Share: $ 4.66

 

Aggregate Purchase Price: $7,599,416.16

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

 

 

Dated as of: September 15, 2009

 

 

 

 

 

INVESTOR:

 

 

 

 

 

International Finance Corporation

 

 

 

 

 

By:

/s/ Delanson D. Crist

 

 

Print Name:

Delanson D. Crist

 

 

Title:

Senior Manager

 

 

 

 

 

 

Agreed and Accepted

 

 

this 15th day of September, 2009:

 

 

 

 

 

 

 

 

BPZ RESOURCES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Ed Caminos

 

 

Name:

Ed Caminos

 

 

Title:

Chief Financial Officer

 

 

 

3

--------------------------------------------------------------------------------


 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

 

1.                                      Authorization and Sale of the Shares. 
Subject to the terms and conditions of this Agreement, the Company has
authorized the sale of the Shares.

 

2.                                      Agreement to Sell and Purchase the
Shares; No Placement Agents.

 

2.1.                            At the Closing (as defined in Section 3.1), the
Company will sell to the Investor, and the Investor will purchase from the
Company, upon the terms and conditions set forth herein, the number of Shares
set forth on the last page of the Agreement to which these Terms and Conditions
for Purchase of Shares are attached as Annex I (the “Signature Page”) for the
aggregate purchase price therefor set forth on the Signature Page.

 

2.2.                            Investor acknowledges that no placement agent or
broker was retained and the Company has not agreed to pay any party a fee or
commission in respect of the sale of Shares to the Investor.

 

3.                                      Closings and Delivery of the Shares and
Funds.

 

3.1.                            Closing.  The completion of the purchase and
sale of the Shares (the “Closing”) shall occur at a place and time (the “Closing
Date”) to be specified by the Company (such Closing Date to be the third
business day following the date of the approval of listing the Shares on the
NYSE Amex, and of which the Investor will be notified in advance by the Company,
or such other date as the parties shall agree).  At the Closing, (a) the Company
shall cause the Transfer Agent to deliver to the Investor the number of Shares
set forth on the Signature Page registered in the name of the Investor or, if so
indicated on the Investor Questionnaire attached hereto as Exhibit A, in the
name of a nominee designated by the Investor and (b) the aggregate purchase
price for the Shares being purchased by the Investor will be delivered by or on
behalf of the Investor to the Company.

 

3.2.                            Conditions to the Obligations of the Parties.

 

(a)                                  Conditions to the Company’s Obligations. 
The Company’s obligation to issue and sell the Shares to the Investor shall be
subject to: (i) the delivery by the Investor, in accordance with the provisions
of this Agreement, of the purchase price for the Shares being purchased
hereunder as set forth on the Signature Page and (ii) the accuracy of the
representations and warranties made by the Investor in this Agreement and the
fulfillment of those undertakings of the Investor in this Agreement to be
fulfilled prior to the Closing Date.

 

(b)                                 Conditions to the Investor’s Obligations. 
The Investor’s obligation to purchase the Shares will be subject to (i) the
delivery by the Company of the Shares in accordance with the provisions of this
Agreement, (ii) the accuracy of the representations and warranties made by the
Company and the fulfillment of those undertakings of the Company to be fulfilled
prior to the Closing Date, (iii) the delivery of an opinion of counsel to the
Investor covering the matters set forth in Schedule II hereto and in form
reasonably satisfactory to Investor, and (iv) the delivery of a certificate from
the Company signed by an authorized officer of the Company to the Investor in
the form set forth in Schedule III hereto.

 

A-1

--------------------------------------------------------------------------------


 

3.3.                            Delivery of Funds.  The Investor shall remit by
wire transfer by the Closing Date the amount of funds equal to the aggregate
purchase price for the Shares being purchased by the Investor to the following
account:

 

 

For Domestic Wires:

 

For International Wires:

 

 

 

 

 

 

 

Account Name:.

 

Bank Name:

 

 

Account Number:

 

SWIFT Code:

 

 

 

 

Routing Number:

 

 

 

 

DDA Account:

 

 

 

 

 

 

 

 

 

Beneficiary Bank:

SWIFT Code:

 

 

 

Routing Number:

 

 

 

 

Beneficiary Information:

 

 

 

 

 

 

 

 

 

Account Name:

 

 

 

 

Account Number:

 

 

4.                                      Representations, Warranties and
Covenants of the Investor.

 

The Investor acknowledges, represents and warrants to, and agrees with, the
Company as of the date hereof that:

 

4.1.                            Investor is duly organized and validly existing.

 

4.2.                            Investor has the authority to execute and
deliver this Agreement and to perform its obligations hereunder.

 

4.3.                            Investor is acquiring the Shares for its own
account for investment and not with a view to, or for resale in connection with,
any “distribution” thereof for purposes of the Securities Act.  Investor is an
“accredited investor” as such term is defined in Regulation D under the
Securities Act.  Investor acknowledges that the Shares shall be “restricted
securities” within the meaning of Rule 144 (“Rule 144”) under the Securities At,
will contain a transfer restriction legend and may be resold pursuant to an
effective registration statement filed with the SEC under the Securities Act, or
pursuant to Rule 144 or another valid exemption from the registration
requirements of the Act as established by an opinion of counsel reasonably
acceptable to the Company.

 

4.4.                            Investor acknowledges that it has been given
full access by the Company to all information concerning the business and
financial condition, properties, operations and prospects of the Company that
Investor has deemed relevant for purposes of making the investment contemplated
by this Agreement.  By reason of Investor’s knowledge and experience in
financial and business matters in general, the business of the Company and
investments of the type contemplated by this Agreement in particular, Investor
is capable of evaluating the merits and risks of making the investment in the
Shares and is able to bear the economic risk of the investment (including a
complete loss of its investment in the Shares).  Subject to the truth and
accuracy of the representations and warranties made by the Company hereunder
(which Investor has relied upon in entering into this

 

A-2

--------------------------------------------------------------------------------


 

Agreement), Investor has conducted such investigation as it deems relevant in
connection with its consummation of the transactions contemplated by this
Agreement.

 

5.                                      Representations and Warranties of the
Company.  The Company represents and warrants to the Investor as of the date
hereof and as of the Closing Date and agrees with the Investor as follows:

 

5.1.                            Filing of Registration Statement.

 

(a)                                  The Company shall prepare and file or cause
to be prepared and filed with the Securities and Exchange Commission (“SEC” or
the “Commission”), as soon as practicable but in any event no later than
forty-five (45) days after the Closing Date, a Registration Statement on
Form S-3 (or such other form as the Company is then eligible to use) for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act registering the resale from time to time by the Investor of the
Shares pursuant to plans of distribution acceptable to Investor (the
“Registration Statement”).  The Investor agrees to promptly provide to the
Company, in writing, such information as the Company may reasonably request for
inclusion in the Registration Statement.  The Company shall use its reasonable
best efforts to cause the Registration Statement to be declared effective under
the Securities Act no later than the earlier of (i) ninety (90) days after the
Closing Date or in the event of SEC review, one hundred and twenty (120) days
after the Closing Date and (ii) the third business day following the date on
which the Company is notified (orally or in writing, whichever is earlier) by
the SEC that the Registration Statement will not be reviewed or is no longer
subject to further review and comments (the “Effectiveness Deadline”), unless
upon the advice of counsel it is advisable not to accelerate the effectiveness
of such Registration Statement, for such reasons including but not limited to,
the Company issues an earnings release or material news or a material event
relating to the Company occurs in which case such third business day shall be
the third business day following the fifteen (15) calendar day period after such
event occurs, and to keep such Registration Statement continuously effective
under the Securities Act until the earlier of (i) the date on which all Shares
covered by the Registration Statement may be sold pursuant to SEC Rule 144
without the requirement for the Company to be in compliance with the current
public information required under SEC Rule 144 and without volume or manner of
sale restriction by persons who are not affiliates of the Company, or (ii) such
date as all Shares registered on such Registration Statement have been resold
either pursuant to such Registration Statement or under SEC Rule 144 (the
earlier to occur of (i) or (ii) is the “Registration Termination Date”).

 

(b)                                 If a Registration Statement ceases to be
effective for any reason at any time prior to the applicable Registration
Termination Date, the Company shall use its reasonable best efforts to reinstate
the effectiveness thereof.

 

(c)                                  The Company shall supplement and amend the
Registration Statement if required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Registration
Statement, if required by the Securities Act or, to the extent to which the
Company does not reasonably object, as requested by the Investor.

 

(d)                                 All Registration Expenses incurred in
connection with the registrations pursuant to this Section 5.1 shall be borne by
the Company. “Registration Expenses” shall mean all expenses incurred by the
Company in complying with this Section 5.1 including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, blue sky fees and expenses, and the expense of any
special audits incident to or required by any such

 

A-3

--------------------------------------------------------------------------------


 

registration (but excluding the compensation of regular employees of the Company
which shall be paid in any event by the Company and Selling Expenses, as defined
hereinafter).   All Selling Expenses incurred in connection with any
registrations hereunder shall be borne by the Investor. “Selling Expenses” shall
mean all brokerage and selling commissions applicable to a sale of the Shares
pursuant to the Registration Statement.

 

(e)                                  The Company may suspend sales of Shares
pursuant to the Registration Statement for a period of not more than fifteen
(15) days during any six (6) month period in the event it determines in good
faith that such Registration Statement contains an untrue statement of material
fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided that (i) the
Company shall immediately notify the Investor of such suspension and (ii) the
Company shall promptly amend such Registration Statement in order to correct any
untrue statement and/or ensure that such Registration Statement is not
misleading; provided further that subject to the time limitations set forth
above, the Company may delay such amendment if the Company determines that such
delay is in the best interest of the Company in order to avoid premature public
announcements of potential acquisitions or other extraordinary transactions.  At
the time the Registration Statement is declared effective, the Investor shall be
named as a selling securityholder in the Registration Statement and the related
prospectus in such a manner as to permit such Investor to deliver such
prospectus to purchasers of Shares in accordance with applicable law.

 

(f)                                    The Company shall promptly furnish to the
Investor, upon request and without charge, (i) any correspondence from the SEC
or the staff of the SEC to the Company or its representatives relating to any
Registration Statement (but shall redact any material non-public information
therefrom), and (ii) after the same is prepared and filed with the SEC, one copy
of any Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits.  The Company shall respond as promptly as reasonably practicable
to any comments received from the SEC with respect to any Registration Statement
or any amendment thereto.

 

(g)                                 The Company shall furnish to the Investor
such numbers of copies of a prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other documents
as it may reasonably request in order to facilitate the disposition of the
Shares owned by them.

 

(h)                                 The Company shall use its reasonable best
efforts to register and qualify the securities covered by a Registration
Statement under such other securities or blue sky laws of such jurisdictions as
shall be reasonably requested by the Investor, provided that the Company shall
not be required in connection therewith or as a condition thereto to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions.

 

(i)                                     The Company shall notify immediately the
Investor holding Shares covered by a Registration Statement at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the prospectus included in
such Registration Statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing; provided, however, that, subject to
Section 5.1(f) the Company shall promptly amend such Registration Statement in
order to correct any untrue statement and/or ensure that such Registration
Statement is not misleading.  The Company shall immediately notify each Investor
holding Shares covered by such Registration Statement (i) when

 

A-4

--------------------------------------------------------------------------------


 

such registration statement or any post-effective amendment thereto has become
effective; (ii) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or prospectus or for additional information that pertains to the Investor as
selling stockholder or its respective plans of distribution; (iii) of the
issuance by the SEC of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Shares or the initiation of
any proceedings for that purpose, including pursuant to Section 8A of the
Securities Act; (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Shares for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; and (v) of the occurrence of any
other event that results in the Investor being unable to sell Shares pursuant to
the Registration Statement or related prospectus.  The Company shall use
commercially reasonable efforts to avoid the issuance of, or, if issued, obtain
the withdrawal of (i) any order suspending the effectiveness of a Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Shares for sale in any jurisdiction, as soon as
practicable.  The Company shall, by 9:30 a.m. New York City time on the second
business day after the effective date of a Registration Statement, file a final
prospectus with the SEC under Rule 424(b).

 

(j)                                     The Company shall not less than three
(3) business days prior to the filing of the Registration Statement covering the
Shares and not less than one (1) business day prior to the filing of any related
prospectus, or any amendment or supplement thereto containing information about
the Investor or the plan of distribution of the Shares, furnish to the Investor
copies of such Registration Statement, prospectus or amendment or supplement
thereto, as proposed to be filed, which documents will be subject to the review
of such Investor (it being acknowledged and agreed that if an Investor does not
object to or comment on the aforementioned documents within such three
(3) business day or one (1) business day period, as the case may be, then the
Investor shall be deemed to have consented to and approved the use of such
documents).  The Company shall not file any such Registration Statement covering
the Shares or amendment or supplement thereto in a form to which Investor
reasonably objects in good faith, provide that, the Company is notified of such
objection in writing within the three (3) business day or one (1) business day
period described above, as applicable.

 

5.2.                            Termination of Registration Rights. All rights
and obligations provided for in Section 5.1 shall terminate on the date on which
the Company has no obligation to maintain the effectiveness of the Registration
Statement; provided that the rights of Investor under Section 5.1 shall
terminate on the Registration Termination Date.

 

5.3.                            Due Incorporation.

 

(1)                                  The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Texas, with the corporate power and authority to own its properties and to
conduct its business as it is currently being conducted. The Company is duly
qualified to transact business and is in good standing as a foreign corporation
or other legal entity in each other jurisdiction in which its ownership or
leasing of property or the conduct of its business requires such qualification,
except where the failure to be so qualified or in good standing or have such
power or authority (i) would not have, individually or in the aggregate, a
material adverse effect upon the general affairs, business, operations,
prospects, properties, financial condition, or results of operations of the
Company and its subsidiaries, taken as a whole, or (ii) impair in any material
respect the power or ability of the Company to perform its obligations under
this Agreement or to consummate any

 

A-5

--------------------------------------------------------------------------------


 

transactions contemplated by this Agreement, including the issuance and sale of
the Shares (any such effect as described in clauses (i) or (ii), a “Material
Adverse Effect”);

 

(2)                                  Each of the subsidiaries of the Company has
been duly incorporated or formed, as the case may be, and is validly existing
and in good standing under the laws of its respective jurisdiction of
organization, each with full power and authority (corporate and otherwise) to
own its properties and conduct its business as it is currently being conducted,
and each has been duly qualified as a foreign corporation or limited partnership
for the transaction of business and is in good standing under the laws of each
other jurisdiction in which it owns or leases properties or conducts any
business so as to require such qualification, except where the failure to be so
qualified or in good standing would not result in any Material Adverse Effect to
the Company or such subsidiary.

 

5.4.                            Subsidiaries. Except as otherwise described in
the Company’s Form 10-K for the year ended December 31, 2008, Form 10-Q for the
period ended March 31, 2009, and Form 10-Q for the period ended June 30, 2009
(the “SEC Filings”), the Company has no subsidiaries and does not own any
beneficial interest, directly or indirectly, in any corporation, partnership,
joint venture or other business entity.

 

5.5.                            Due Authorization and Enforceability. The
Company has the full right, power and authority to enter into this Agreement,
and to perform and discharge its obligations hereunder; and this Agreement has
been duly authorized, executed and delivered by the Company, and constitutes a
valid, legal and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as rights to indemnity hereunder
may be limited by federal or state securities laws and except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
subject to general principles of equity.

 

5.6.                            The Shares. The issuance of the Shares has been
duly and validly authorized by the Company and, when issued, delivered and paid
for in accordance with the terms of this Agreement, will have been duly and
validly issued and will be fully paid and nonassessable, will not be subject to
any statutory or contractual preemptive rights or other rights to subscribe for
or purchase or acquire any shares of Common Stock of the Company which have not
been waived or complied with, and will conform in all material respects to the
description thereof contained in the Company’s Form 8-K filed with the
Commission on October 16, 2007 and such description conforms in all material
respects to the rights set forth in the instruments defining the same.

 

5.7.                            Capitalization. The authorized capital stock of
the Company consists of 250,000,000 shares of Common Stock, 113,399,234 shares
of Common Stock issued and outstanding as of the date hereof, and 25,000,000
shares of preferred stock, no par value, none of which are issued or outstanding
as of the date hereof. The certificates evidencing the Shares of Common Stock
are in due and proper legal form and have been duly authorized for issuance by
the Company.  The issued and outstanding shares of capital stock of the Company
have been duly authorized and validly issued, are fully paid and nonassessable,
and have been issued in compliance with all federal and state securities laws.
None of the outstanding shares of Common Stock was issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase or acquire any securities of the Company or any of its
subsidiaries. There are no authorized or outstanding shares of capital stock,
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase,

 

A-6

--------------------------------------------------------------------------------


 

or equity or debt securities convertible into or exchangeable for, any capital
stock of the Company or any of its subsidiaries other than those described in
the SEC Filings. The description of the Company’s stock option, stock bonus and
other stock plans or arrangements, and the options or other rights granted
thereunder, as described in the SEC Filings, accurately and fairly present the
information required to be shown with respect to such plans, arrangements,
options and rights.  The issued and outstanding shares of capital stock of each
of the Company’s subsidiaries have been duly authorized and validly issued, are
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, and are owned directly by the Company or by another
wholly-owned subsidiary of the Company free and clear of any lien, encumbrance,
security interest, claim or charge, other than those described in the SEC
Filings.  All the outstanding shares of capital stock of each “significant
subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X (such a
significant subsidiary of the Company, a “Significant Subsidiary”) of the
Company have been duly authorized and validly issued, are fully paid and
nonassessable and except to the extent set forth in the SEC Filings, are owned
by the Company directly or indirectly through one or more wholly-owned
subsidiaries, free and clear of any lien, encumbrance, security interest, claim
or charge, restriction upon voting or transfer or any other claim of any third
party.

 

5.8.                            No Conflict. The execution, delivery and
performance by the Company of this Agreement, and the consummation of the
transactions contemplated hereby, including the issuance and sale of the Shares
by the Company, will not conflict with or result in a breach or violation of, or
constitute a default under (nor constitute any event which with or without
notice, lapse of time or both would result in any breach or violation of or
constitute a default under), give rise to any right of termination or other
right or the cancellation or acceleration of any right or obligation or loss of
a benefit under, or give rise to the creation or imposition of any lien,
encumbrance, security interest, claim or charge upon any property or assets of
the Company or its subsidiaries pursuant to (i) any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which either the Company or its
subsidiaries or any of their properties may be bound or to which any of their
property or assets is subject, (ii) result in any violation of the provisions of
the charter or by-laws of the Company or any of its subsidiaries, or
(iii) result in any violation of any law, statute, rule, regulation, judgment,
order or decree of any court or governmental agency or body, domestic or
foreign, having jurisdiction over the Company or any of its properties or
assets.

 

5.9.                            No Consents Required. No approval,
authorization, consent or order of or filing, qualification or registration
with, any court or governmental agency or body, foreign or domestic, which has
not been made, obtained or taken and is not in full force and effect, is
required in connection with the Company’s execution, delivery and performance of
this Agreement, the consummation by the Company of the transactions contemplated
hereby or the issuance and sale of the Shares other than (i) as may be required
under the Securities Act, (ii) any necessary qualification of the Shares under
the securities or blue sky laws of the various jurisdictions in which the Shares
are being offered by the Company, (iii) as may be required under the rules and
regulations of the Financial Industry Regulatory Authority (“FINRA”) or (iv) the
New York Stock Exchange Amex Equities (“NYSE Amex”).

 

5.10.                     Preemptive Rights. There are no preemptive rights or
other rights (other than rights which have been waived in writing in connection
with the transactions contemplated by this Agreement or otherwise satisfied or
the Investor’s contractual purchase rights) to subscribe for or to purchase any
shares of Common Stock or shares of any other capital stock or other equity
interests of the Company or any of its subsidiaries, or any agreement or
arrangement between the Company and

 

A-7

--------------------------------------------------------------------------------


 

any of the Company’s stockholders or between any of the Company’s subsidiaries
and any of such subsidiary’s stockholders, or to the Company’s knowledge,
between or among any of the Company’s stockholders or any of its subsidiaries’
stockholders, which grant special rights with respect to any shares of the
Company’s or any of its subsidiaries’ capital stock or which in any way affect
any stockholder’s ability or right to alienate freely or vote such shares.

 

5.11.                     Registration Rights. There are no contracts,
agreements or understandings between the Company or any of its subsidiaries and
any person (other than the Investor) granting such person the right (other than
rights which have been waived in writing in connection with the transactions
contemplated by this Agreement or otherwise satisfied) to require the Company or
any of its subsidiaries to register any securities with the Commission.

 

5.12.                     Independent Accountants. Johnson, Miller & Co., CPA’s
PC, whose report on the consolidated financial statements of the Company is
included in the Company’s Form 10-K for the year ended December 31, 2008, is
(i) an independent public accounting firm within the meaning of the Securities
Act, (ii) a registered public accounting firm (as defined in Section 2(a)(12) of
the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”)), and (iii) to the
Company’s knowledge, not in violation of the auditor independence requirements
of the Sarbanes-Oxley Act.  Except as disclosed in the SEC Filings and as
pre-approved in accordance with the requirements set forth in Section 10A of the
Securities Exchange Act of 1934 (the “Exchange Act”), Johnson, Miller & Co.,
CPA’s PC has not been engaged by the Company to perform any “prohibited
activities” (as defined in Section 10A of the Exchange Act).

 

5.13.                     Financial Statements. The consolidated financial
statements of the Company, together with the related schedules and notes
thereto, set forth in the SEC Filings comply in all material respects with the
applicable requirements of the Securities Act and the Exchange Act, as
applicable, and present fairly in all material respects (i) the financial
condition of the Company and its consolidated subsidiaries as of the dates
indicated and (ii) the consolidated results of operations, stockholders’ equity
and changes in cash flows of the Company and its consolidated subsidiaries for
the periods therein specified; and such financial statements and related
schedules and notes thereto have been prepared in conformity with United States
generally accepted accounting principles, consistently applied throughout the
periods involved (except as otherwise stated therein and subject, in the case of
unaudited financial statements, to the absence of footnotes and normal year-end
adjustments). The Company does not have any material liabilities or obligations,
direct or contingent (including any off-balance sheet obligations), not
disclosed in the SEC Filings; and all disclosures contained in the SEC Filings
regarding “non-GAAP financial measures” (as such term is defined by the
rules and regulations of the Commission) comply with Regulation G of the
Exchange Act and Item 10(e) of Regulation S-K under the Securities Act, to the
extent applicable, and present fairly the information shown therein and the
Company’s basis for using such measures.

 

5.14.                     Absence of Material Changes. Subsequent to June 30,
2009, there has not been (i) any Material Adverse Effect, (ii) any transaction
which is material to the Company or any of its subsidiaries, (iii) any
obligation, direct or contingent (including any off-balance sheet obligations),
incurred by the Company or any of its subsidiaries, which is material to the
Company or any of its subsidiaries, (iv) any dividend or distribution of any
kind declared, paid or made on the capital stock of the Company, (v) any change
in the capital stock (other than a change in the number of outstanding shares of
Common Stock due to the issuance of shares upon the exercise of outstanding
options or warrants or the conversion of convertible indebtedness), or material
change in the short-term debt or long-term debt of the Company or any of its
subsidiaries (other than upon conversion of convertible

 

A-8

--------------------------------------------------------------------------------


 

indebtedness) or any issuance of options, warrants, convertible securities or
other rights to purchase the capital stock (other than grants of stock options
under the Company’s stock option plans existing on the date hereof) of the
Company or any of its subsidiaries.

 

5.15.                     Legal Proceedings. Except as disclosed in the SEC
Filings, there are no legal or governmental actions, suits, claims or
proceedings pending or, to the Company’s knowledge, threatened or contemplated
to which the Company or any of its subsidiaries is or would be a party or of
which any of their respective properties is or would be subject at law or in
equity, before or by any federal, state, local or foreign governmental or
regulatory commission, board, body, authority or agency, or before or by any
self-regulatory organization or other non-governmental regulatory authority
which are required to be described in such filings or a document incorporated by
reference therein and are not so described therein, or which, singularly or in
the aggregate, if resolved adversely to the Company or such subsidiary, would
reasonably be likely to result in a Material Adverse Effect or prevent or
materially and adversely affect the ability of the Company to consummate the
transactions contemplated hereby. To the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by other third parties.

 

5.16.                     No Violation. Neither the Company nor any of its
subsidiaries is in breach or violation of or in default (nor has any event
occurred which with notice, lapse of time or both would result in any breach or
violation of, or constitute a default) (i) under the provisions of its charter
or bylaws (or analogous governing instrument, as applicable) or (ii) in the
performance or observance of any term, covenant, obligation, agreement or
condition contained in any indenture, mortgage, deed of trust, bank loan or
credit agreement or other evidence of indebtedness, or any license, lease,
contract or other agreement or instrument to which the Company or such
subsidiary is a party or by which any of its properties may be bound or
affected, or (iii) in the performance or observance of any statute, law, rule,
regulation, ordinance, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or such subsidiary or any of its properties, as
applicable, except, with respect to clauses (ii) and (iii) above, to the extent
any such contravention has been waived or would not result in a Material Adverse
Effect.

 

5.17.                     Permits. The Company and each of its subsidiaries have
made all filings, applications and submissions required by, and owns or
possesses all approvals, licenses, certificates, certifications, clearances,
consents, exemptions, marks, notifications, orders, permits and other
authorizations issued by, the appropriate federal, state or foreign regulatory
authorities necessary to conduct its business as it is currently being conducted
(collectively, “Permits”), and is in compliance in all material respects with
the terms and conditions of all such Permits. All such Permits are valid and in
full force and effect. Neither the Company nor any of its subsidiaries has
received any notice of any proceedings relating to revocation or modification
of, any such Permit, which, individually or in the aggregate, if the subject of
an unfavorable decision, ruling or finding, would have a Material Adverse
Effect.  Except as may be required under the Securities Act and state and
foreign Blue Sky laws and the rules and regulations of FINRA, no other Permits
are required for the Company or any of its subsidiaries to enter into, deliver
and perform this Agreement and to issue and sell the Shares to be issued and
sold by the Company hereunder.

 

5.18.                     Not an Investment Company. The Company is not or,
after giving effect to the offering and sale of the Shares and the application
of the proceeds thereof as described in the Company’s Proxy Statement filed with
the Commission on July 27, 2009, will not be (i) required to register as an
“investment company” as defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”), and the rules and regulations of the
Commission thereunder or

 

A-9

--------------------------------------------------------------------------------


 

(ii) a “business development company” (as defined in Section 2(a)(48) of the
Investment Company Act).

 

5.19.                     No Price Stabilization. Neither the Company nor any of
its subsidiaries, or any of their respective officers, directors, affiliates or
controlling persons has taken or will take, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in, or which
has constituted or which might reasonably be expected to constitute the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares.

 

5.20.                     Good Title to Property. The Company and each of its
subsidiaries has good and valid title to all property (whether real or personal)
described in the SEC Filings as being owned by it, in each case free and clear
of all liens, claims, security interests, other encumbrances or defects
(collectively, “Liens”), except such as are described in the SEC Filings and
those that would not, individually or in the aggregate materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company or any of its subsidiaries.
All of the property described in the SEC Filings as being held under lease by
the Company or any of its subsidiaries is held thereby under valid, subsisting
and enforceable leases, without any liens, restrictions, encumbrances or claims,
except those that, individually or in the aggregate, are not material and do not
materially interfere with the use made and proposed to be made of such property
by the Company or such subsidiary.

 

5.21.                     Intellectual Property Rights. The Company and each of
its subsidiaries owns or possesses the right to use all patents, trademarks,
trademark registrations, service marks, service mark registrations, trade names,
copyrights, licenses, inventions, software, databases, know-how, Internet domain
names, trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures, and other intellectual property
(collectively, “Intellectual Property”) necessary to carry on its businesses as
currently conducted, and as proposed to be conducted as described in the SEC
Filings, and the Company is not aware of any claim to the contrary or any
challenge by any other person to the rights of the Company or any of its
subsidiaries with respect to the foregoing except for those that could not have
a Material Adverse Effect. The Intellectual Property licenses described in the
SEC Filings are, to the knowledge of the Company, valid, binding upon, and
enforceable by or against the parties thereto in accordance with their terms.
The Company and each of its subsidiaries has complied in all material respects
with, and is not in breach nor has received any asserted or threatened claim of
breach of, any Intellectual Property license, and the Company has no knowledge
of any breach or anticipated breach by any other person of any Intellectual
Property license.  The Company’s and each of its subsidiaries’ business as now
conducted and as proposed to be conducted, to the knowledge of the Company, does
not and will not infringe or conflict with any patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses or other Intellectual
Property or franchise right of any person. Neither the Company nor any of its
subsidiaries has received notice of any claim against the Company or any of its
subsidiaries alleging the infringement by the Company or any of its subsidiaries
of any patent, trademark, service mark, trade name, copyright, trade secret,
license in or other intellectual property right or franchise right of any
person. The Company and each of its subsidiaries has taken all reasonable steps
to protect, maintain and safeguard its rights in all Intellectual Property,
including the execution of appropriate nondisclosure and confidentiality
agreements. The consummation of the transactions contemplated by this Agreement
will not result in the loss or impairment of or payment of any additional
amounts with respect to, nor require the consent of any other person in respect
of, the Company’s or any of its subsidiaries’ right to own, use, or hold for use
any of the Intellectual Property as owned, used or held

 

A-10

--------------------------------------------------------------------------------


 

for use in the conduct of the businesses as currently conducted.  The Company
and each of its subsidiaries has duly and properly filed or caused to be filed
with the United States Patent and Trademark Office (the “PTO”) and applicable
foreign and international patent authorities all patent applications owned by
the Company and its subsidiaries (the “Company Patent Applications”). To the
knowledge of the Company, the Company and each of its subsidiaries has complied
with the PTO’s duty of candor and disclosure for the Company Patent Applications
and has made no material misrepresentation in the Company Patent Applications.
The Company is not aware of any information material to a determination of
patentability regarding the Company Patent Applications not called to the
attention of the PTO or similar foreign authority. The Company is not aware of
any information not called to the attention of the PTO or similar foreign
authority that would preclude the grant of a patent for the Company Patent
Applications. The Company has no knowledge of any information that would
preclude the Company or any of its subsidiaries from having clear title to the
Company Patent Applications.  To the Company’s knowledge, no employee of the
Company or any of its subsidiaries is the subject of any claim or proceeding
involving a violation of any term of any employment contract, patent disclosure
agreement, invention assignment agreement, non-competition agreement,
non-solicitation agreement, nondisclosure agreement or any restrictive covenant
to or with a former employer where the basis of such violation relates to such
employee’s employment with the Company or any of the Company’s subsidiaries or
actions undertaken by the employee while employed with the Company or any of the
Company’s subsidiaries.

 

5.22.                     No Labor Disputes. No labor problem or dispute with
the employees of the Company or any of the Company’s subsidiaries exists, or, to
the Company’s knowledge, is threatened or imminent, which would reasonably be
expected to result in a Material Adverse Effect. The Company is not aware that
any key employee or significant group of employees of the Company or any of the
Company’s subsidiaries plans to terminate employment with the Company or any of
the Company’s subsidiaries. Neither the Company nor any of its subsidiaries has
engaged in any unfair labor practice; except for matters which would not,
individually or in the aggregate, result in a Material Adverse Effect, (i) there
is (A) no unfair labor practice complaint pending or, to the Company’s
knowledge, threatened against the Company or any of its subsidiaries before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements is pending or to the
Company’s knowledge, threatened, (B) no strike, labor dispute, slowdown or
stoppage pending or, to the Company’s knowledge, threatened against the Company
or any of its subsidiaries and (C) no union representation dispute currently
existing concerning the employees of the Company or any of its subsidiaries and
(ii) to the Company’s knowledge, (A) no union organizing activities are
currently taking place concerning the employees of the Company or any of its
subsidiaries and (B) there has been no violation of any federal, state, local or
foreign law relating to discrimination in the hiring, promotion or pay of
employees, any applicable wage or hour laws or any provision of the Employee
Retirement Income Security Act of 1974 (“ERISA”) or the rules and regulations
promulgated thereunder concerning the employees of the Company or any of its
subsidiaries.

 

5.23.                     Taxes. Except as disclosed in its SEC Filings, the
Company and each of its subsidiaries (i) has timely filed all necessary federal,
state, local and foreign income and franchise tax returns (or timely filed
applicable extensions therefor) that have been required to be filed and (ii) is
not in default in the payment of any taxes which were payable pursuant to such
returns or any assessments with respect thereto, other than any which the
Company or any of its subsidiaries is contesting in good faith and for which
adequate reserves have been provided and reflected in the Company’s financial
statements included in the SEC Filings. Neither the Company nor any of its
subsidiaries has any tax

 

A-11

--------------------------------------------------------------------------------


 

deficiency that has been or, to the knowledge of the Company, is reasonably
likely to be asserted or threatened against it that would result in a Material
Adverse Effect.  Neither the Company nor any of its subsidiaries has engaged in
any transaction which is a corporate tax shelter or which could be characterized
as such by the Internal Revenue Service or any other taxing authority.

 

5.24.                     ERISA. The Company and each of its subsidiaries is in
compliance in all material respects with all presently applicable provisions of
ERISA; no “reportable event” (as defined in ERISA) has occurred with respect to
any “pension plan” (as defined in ERISA) for which the Company or any of its
subsidiaries would have any liability; neither the Company nor any of its
subsidiaries has incurred and does not expect to incur liability under (i) Title
IV of ERISA with respect to termination of, or withdrawal from, any “pension
plan” or (ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as
amended, including the regulations and published interpretations thereunder (the
“Code”); and each “pension plan” for which the Company or any of its
subsidiaries would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification.

 

5.25.                     Compliance with Environmental Laws. The Company and
each of its subsidiaries (i) is in compliance with any and all applicable
foreign, federal, state and local laws, orders, rules, regulations, directives,
decrees and judgments relating to the use, treatment, storage and disposal of
hazardous or toxic substances or waste and protection of human health and safety
or the environment which are applicable to their businesses and the IFC
Performance Standards (“Environmental Laws”); (ii) has received and is in
compliance with all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business; and (iii) is in
compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
individually or in the aggregate, result in a Material Adverse Effect. There are
no costs or liabilities associated with Environmental Laws (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which would, individually or in the aggregate,
result in a Material Adverse Effect.  As used herein, “IFC Performance
Standards” means the Investor’s Performance Standards on Social and
Environmental Sustainability dated April 30, 2006.

 

5.26.                     Insurance. The Company and each of its subsidiaries
maintains or is covered by insurance provided by recognized, financially sound
and reputable institutions with insurance policies in such amounts and covering
such risks as is adequate for the conduct of its business and the value of its
properties and as is customary for companies engaged in similar businesses in
similar industries. All such insurance is fully in force on the date hereof and
will be fully in force as of the Closing Date. The Company has no reason to
believe that it and its subsidiaries will not be able to renew their existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not have a Material Adverse Effect.  Neither the Company nor any
of its subsidiaries has been denied any material insurance policy or coverage
for which it has applied.  Neither the Company nor any of its subsidiaries
insures risk of loss through any captive insurance, risk retention group,
reciprocal group or by means of any fund or pool of assets specifically set
aside for contingent liabilities other than as described in the SEC Filings.

 

A-12

--------------------------------------------------------------------------------


 

5.27.                     Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

5.28.                     Disclosure Controls. The Company has established,
maintains and evaluates “disclosure controls and procedures” (as such term is
defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act), which (i) are
designed to ensure that material information relating to the Company and its
subsidiaries is made known to the Company’s principal executive officer and its
principal financial officer by others within those entities, particularly during
the periods in which the periodic reports required under the Exchange Act are
being prepared, (ii) have been evaluated for effectiveness as of the end of the
last fiscal period ended June 30, 2009; and (iii) such disclosure controls and
procedures are effective to perform the functions for which they were
established. There are no significant deficiencies or material weaknesses in the
design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize, or report financial data to
management and the Board of Directors of the Company. The Company is not aware
of any fraud, whether or not material, that involves management or other
employees who have a role in the Company’s internal controls; and since the date
of the most recent evaluation of such disclosure controls and procedures, there
have been no significant changes in internal controls or in other factors that
could significantly affect internal controls, including any corrective actions
with regard to significant deficiencies and material weaknesses.  A member of
the Audit Committee of the Board of Directors of the Company (the “Audit
Committee”) has confirmed to the Chief Executive Officer, Chief Financial
Officer or General Counsel of the Company that, except as set forth in the SEC
Filings, the Audit Committee is not reviewing or investigating, and neither the
Company’s independent auditors nor its internal auditors have recommended that
the Audit Committee review or investigate, (iv) adding to, deleting, changing
the application of or changing the Company’s disclosure with respect to, any of
the Company’s material accounting policies, (v) any manner which could result in
a restatement of the Company’s financial statements for any annual or interim
period during the current or prior three fiscal years, or (iii) a significant
deficiency, material weakness, change in internal control over financial
reporting or fraud involving management or other employees who have a
significant role in the internal control over financial reporting.

 

5.29.                     Contracts; Off-Balance Sheet Interests. There is no
document, contract, permit or instrument, or off-balance sheet transaction
(including without limitation, any “variable interests” in “variable interest
entities,” as such terms are defined in Financial Accounting Standards Board
Interpretation No. 46) of a character required by the Securities Act, or the
rules and regulations promulgated thereunder, to be described in the SEC Filings
or to be filed as an exhibit to the SEC Filings or document incorporated by
reference therein, which is not described or filed as required.  Each
description of a document, contract, permit or instrument in the SEC Filings
accurately reflects in all material respects the terms of the underlying
document, contract, permit or instrument.  The documents, contracts, permits and
instruments described in the immediately preceding sentence to which the Company
is a party have been duly authorized, executed and delivered by the Company,
constitute valid and binding agreements of the Company, are enforceable against
and by the Company in accordance with the terms thereof and are in full force
and effect on the date hereof.  Neither the

 

A-13

--------------------------------------------------------------------------------


 

Company nor any of its subsidiaries, if a subsidiary is a party, nor to the
Company’s knowledge, any other party is in default in the observance or
performance of any term or obligation to be performed by it under any such
agreement, and no event has occurred which with notice or lapse of time or both
would constitute such a default, in any case which default or event,
individually or in the aggregate, would have a Material Adverse Effect.  No
default exists, and no event has occurred which with notice or lapse of time or
both would constitute a default, in the due performance and observance of any
term, covenant or condition, by the Company or a subsidiary, if a subsidiary is
a party thereto, of any agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or its properties or
business or a subsidiary or the subsidiary’s properties or business may be bound
or affected which default or event, individually or in the aggregate, would have
a Material Adverse Effect.

 

5.30.                     No Undisclosed Relationships. No relationship, direct
or indirect, exists between or among the Company on the one hand and the
directors, officers, stockholders, customers or suppliers of the Company or any
of their affiliates on the other hand, which is required to be described in the
SEC Filings or a document incorporated by reference therein and which has not
been so described.

 

5.31.                     Brokers Fees. There are no contracts, agreements or
understandings between the Company and any person (other than this Agreement)
that would give rise to a claim against the Company for a brokerage commission,
finder’s fee or other like payment in connection with the offering and sale of
the Shares.

 

5.32.                     Forward-Looking Statements. No forward-looking
statements (within the meaning of Section 27A of the Securities Act and
Section 21E of the Exchange Act) contained in the SEC Filings have been made or
reaffirmed without a reasonable basis therefor or have been disclosed other than
in good faith.

 

5.33.                     NYSE Amex; Exchange Act Registration. The Common Stock
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act and is
listed on the NYSE Amex, and the Company has taken no action designed to, or
reasonably likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act or delisting the Common Stock from the NYSE
Amex, nor has the Company received any notification that the Commission or the
NYSE Amex is contemplating terminating such registration or listing. The Company
has complied in all material respects with the applicable requirements of the
NYSE Amex for maintenance of inclusion of the Common Stock thereon. The Company
has filed a notification of the listing of the Shares on the NYSE Amex.

 

5.34.                     Sarbanes-Oxley Act. The Company, and to its knowledge,
each of the Company’s directors or officers, in their capacities as such, is in
compliance in all material respects with all applicable effective provisions of
the Sarbanes-Oxley Act and any related rules and regulations promulgated by the
Commission. Each of the principal executive officer and the principal financial
officer of the Company (and each former principal executive officer of the
Company and each former principal financial officer of the Company as
applicable) has made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to all reports, schedules, forms, statements and
other documents required to be filed by him or her with the Commission. For
purposes of the preceding sentence, “principal executive officer” and “principal
financial officer” shall have the meanings given to such terms in the
Sarbanes-Oxley Act.

 

A-14

--------------------------------------------------------------------------------


 

5.35.                     Foreign Corrupt Practices; Sanctionable Practices.

 

(a)                                  Neither the Company nor, to the Company’s
knowledge, any other person associated with or acting on behalf of the Company,
including without limitation any director, officer, agent or employee of the
Company or any of its subsidiaries has, directly or indirectly, while acting on
behalf of the Company or any of its subsidiaries (i) used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity or failed to disclose fully any contribution in
violation of law, (ii) made any payment to any federal or state governmental
officer or official, or other person charged with similar public or quasi-public
duties, other than payments required or permitted by the laws of the United
States or any jurisdiction thereof, (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended or (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

 

(b)                                 Neither the Company or any affiliate (as
such term is defined in Rule 405 under the Securities Act), nor any person or
entity acting on its or their behalf, has committed or engaged in, with respect
to its business or operations or any transaction contemplated by this Agreement,
any Sanctionable Practice.  As used herein, “Sanctionable Practice” means any
Corrupt Practice, Fraudulent Practice, Coercive Practice, Collusive Practice, or
Obstructive Practice as those terms are defined and interpreted in accordance
with the Anti-Corruption Guidelines attached to this Agreement as Schedule I.

 

5.36.                     Affiliate Transactions.  There are no transactions,
arrangements or other relationships between and/or among the Company, any of its
affiliates (as such term is defined in Rule 405 under the Securities Act) and
any unconsolidated entity, including, but not limited to, any structured
finance, special purpose or limited purpose entity that could reasonably be
expected to materially affect the Company’s liquidity or the availability of or
requirements for its capital resources required to be described in the SEC
Filings or a document incorporated by reference therein which have not been
described as required.  The Company does not, directly or indirectly, including
through any subsidiary, have any outstanding personal loans or other credit
extended to or for any of its directors or executive officers.

 

5.37.                     Statistical or Market-Related Data. Any statistical,
industry-related or market-related data included or incorporated by reference in
the SEC Filings are based on or derived from sources that the Company reasonably
and in good faith believes to be reliable and accurate, and such data agree with
the sources from which they are derived.

 

5.38.                     Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance in
all material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the USA PATRIOT Act, the money laundering statutes of all
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company with respect to the Money
Laundering Laws is pending, or to the knowledge of the Company, threatened
against the Company or any of its subsidiaries.

 

A-15

--------------------------------------------------------------------------------


 

5.39.                     OFAC. Neither the Company nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the offering, or lend, contribute or otherwise make available such proceeds to
any affiliate, joint venture partner or other person or entity, which, to the
Company’s knowledge, will use such proceeds for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

 

5.40.                     Margin Securities. The Company does not own any
“margin securities” as that term is defined in Regulation U of the Board of
Governors of the Federal Reserve System (the “Federal Reserve Board”), and none
of the proceeds of the sale of the Shares will be used, directly or indirectly,
for the purpose of purchasing or carrying any margin security, for the purpose
of reducing or retiring any indebtedness which was originally incurred to
purchase or carry any margin security or for any other purpose which might cause
any of the Shares to be considered a “purpose credit” within the meanings of
Regulation T, U or X of the Federal Reserve Board.

 

5.41.                     Rated Securities. At the Time of Sale there were, and
as of the Closing Date there will be, no securities of or guaranteed by the
Company that are rated by a “nationally recognized statistical rating
organization,” as that term is defined in Rule 436(g)(2) promulgated under the
Act.

 

5.42.                     Exchange Act Requirements. The Company has filed in a
timely manner all reports required to be filed pursuant to Sections 13(a),
13(e), 14 and 15(d) of the Exchange Act during the preceding 12 months (except
to the extent that Section 15(d) requires reports to be filed pursuant to
Sections 13(d) and 13(g) of the Exchange Act, which shall be governed by the
next clause of this sentence); and the Company has filed in a timely manner all
reports required to be filed pursuant to Sections 13(d) and 13(g) of the
Exchange Act since January 1, 2004, except where the failure to timely file
could not reasonably be expected individually or in the aggregate to have a
Material Adverse Effect.

 

5.43.                     Trading Market. Assuming the accuracy of the
representations of the Investor in this Agreement, no approval of the
shareholders of the Company under the rules and regulations of any trading
market is required for the Company to issue and deliver to the Investor the
Shares.

 

5.44.                     Reserve Reports.  The information underlying the
estimates of the reserves of the Company and its subsidiaries, which was
supplied by the Company to Netherland, Sewell & Associates, Inc., (“NSAI”),
independent petroleum engineers, for purposes of preparing the reserve reports
included in the Company’s Form 10-K for the year ended December 31, 2008 (the
“Reserve Reports”), including, without limitation, production, volumes, sales
prices for production, contractual pricing provisions under oil or gas sales or
marketing contracts under hedging arrangements, costs of operations and
development, and working interest and net revenue interest information relating
to the Company’s ownership interests in properties, was true and correct in all
material respects on the dates of such Reserve Reports; the estimates of future
capital expenditures and other future exploration and development costs supplied
to NSAI were prepared in good faith and with a reasonable basis; the information
provided to NSAI by the Company for purposes of preparing the Reserve Reports
was prepared in accordance with customary industry practices; NSAI was, as of
the dates of the Reserve Reports, and is, as of the date hereof, independent
petroleum engineers with respect to the Company; other than any decrease in
reserves resulting from normal production of the reserves and intervening spot
market product price fluctuations disclosed in the Company’s Form 10-K for the
year ended

 

A-16

--------------------------------------------------------------------------------


 

December 31, 2008, to the knowledge of the Company, there are not any facts or
circumstances that would adversely effect the reserves in the aggregate, or the
aggregate present value of future net cash flows therefrom, as disclosed in the
Company’s Form 10-K for the year ended December 31, 2008 and reflected in the
Reserve Reports such as to cause a material adverse change; estimates of such
reserves and the present value of the future net cash flows therefrom as
disclosed in the Company’s Form 10-K for the year ended December 31, 2008 and
reflected in the Reserve Reports comply in all material respects to the
applicable requirements of Regulation S-X and Industry Guide 2 under the Act.

 

5.45.                     To the best of the Company’s knowledge, information
and belief, none of the current directors or officers of the Company or any of
its subsidiaries is or has ever been subject to prior regulatory, criminal or
bankruptcy proceedings in the U.S. or elsewhere.

 

5.46.                     The Company has not provided and has not authorized
any other person to act on its behalf to provide any Investor or its respective
agents or counsel with any information about the Company that constitutes or
might constitute material, non-public information which is not otherwise
disclosed in the SEC Filings.

 

6.                                      Covenants. The Company covenants and
agrees with Investor as follows:

 

6.1.                            Reporting Obligations; Exchange Act Compliance.
The Company will file all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of
this Agreement and prior to the Closing Date.

 

6.2.                            Blue Sky Laws. The Company will promptly take or
cause to be taken, from time to time, such actions as reasonably necessary to
qualify the Shares for offering and sale under the state securities, or blue
sky, laws of such states or other jurisdictions and to maintain such
qualifications in effect so long as reasonably necessary for the distribution of
the Shares, provided, that in no event shall the Company be obligated to qualify
as a foreign corporation in any jurisdiction in which it is not so qualified or
to file a general consent to service of process in any jurisdiction or subject
itself to taxation as doing business in any jurisdiction. The Company will
advise the Investor promptly of the suspension of the qualification or
registration of (or any exemption relating to) the Shares for offering, sale or
trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, the Company shall use its best efforts
to obtain the withdrawal thereof at the earliest possible moment.

 

6.3.                            Earnings Statement. As soon as practicable, the
Company will make generally available to holders of its securities, an earnings
statement of the Company (which need not be audited) covering a period of at
least 12 months beginning after the date of this Agreement that will satisfy the
provisions of Section 11(a) of the Securities Act and the Rules and Regulations
(including, at the option of the Company, Rule 158).

 

6.4.                            Use of Proceeds. The Company will apply the net
proceeds from the sale of the Shares in the manner set forth in the Company’s
Proxy Statement filed with the Commission on July 27, 2009 and shall not use
such proceeds in reimbursement of, or for, expenditures in the territories of
any country which is not a member of the World Bank or for goods produced in or
services supplied from any such country.

 

A-17

--------------------------------------------------------------------------------


 

6.5.                            Stabilization. The Company will not take
directly or indirectly any action designed, or that might reasonably be expected
to cause or result in, or that will constitute, stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Shares.

 

6.6.                            Transfer Agent. The Company shall engage and
maintain, at its expense, a transfer agent and, if necessary under the
jurisdiction of incorporation of the Company, a registrar for the Shares.

 

6.7.                            Listing. The Company shall use its best efforts
to ensure the Shares are listed for quotation on the NYSE Amex at the Closing
Date and to maintain such listing.

 

6.8.                            Investment Company Act. The Company shall not
invest, or otherwise use the proceeds received by the Company from its sale of
the Shares in such a manner as would require the Company to register as an
investment company under the Investment Company Act.

 

6.9.                            Sarbanes-Oxley Act. The Company will comply with
all effective applicable provisions of the Sarbanes Oxley Act.

 

6.10.                     Periodic Reports. The Company will file with the
Commission such periodic and special reports as required by the Securities Act.

 

7.                                      Survival of Representations, Warranties
and Agreements; Third Party Beneficiary.  Notwithstanding any investigation made
by any party to this Agreement, all representations and warranties made by the
Company and the Investor herein will survive the execution of this Agreement,
the delivery to the Investor of the Shares being purchased and the payment
therefor.  All covenants and other agreements set forth in this Agreement shall
survive the Closing for the respective periods set forth therein.

 

8.                                      Notices.  All notices, requests,
consents and other communications hereunder will be in writing, will be mailed
(a) if within the domestic United States by first-class registered or certified
airmail, or nationally recognized overnight express courier, postage prepaid, or
by facsimile or (b) if delivered from outside the United States, by
International Federal Express or facsimile, and (c) will be deemed given (i) if
delivered by first-class registered or certified mail domestic, three
(3) business days after so mailed, (ii) if delivered by nationally recognized
overnight carrier, one business day after so mailed, (iii) if delivered by
International Federal Express, two (2) business days after so mailed and (iv) if
delivered by facsimile, upon electric confirmation of receipt and will be
delivered and addressed as follows:

 

(a)                                  if to the Company, to:

 

BPZ Resources, Inc.

580 Westlake Blvd., Suite 525

Houston, Texas  77079

Attention:  Vice President – Chief Accounting Officer

Facsimile:  (281) 556-6377

 

A-18

--------------------------------------------------------------------------------


 

with a copy to:

 

Seyfarth Shaw LLP
700 Louisiana, Suite 3700
Houston, Texas 77002
Attention: Mark W. Coffin
Facsimile: (713) 821-0669

 

(b)                                 if to the Investor, at its address on the
Signature Page hereto, or at such other address or addresses as may have been
furnished to the Company in writing.

 

9.                                      Changes.  This Agreement may not be
modified or amended except pursuant to an instrument in writing signed by the
Company and the Investor.

 

10.                               Headings.  The headings of the various
sections of this Agreement have been inserted for convenience of reference only
and will not be deemed to be part of this Agreement.

 

11.                               Severability.  In case any provision contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby.

 

12.                               Governing Law; Forum.

 

12.1.                     Governing Law. This Agreement will be governed by, and
construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law that would require
the application of the laws of any other jurisdiction.

 

12.2.                     Forum.

 

(a)                                  Any dispute, controversy or claim arising
out of, relating to, or in connection with this Agreement, including any
question regarding its existence, validity or termination, shall be referred to
and finally resolved by arbitration.  The arbitration shall be conducted in
accordance with the Rules of Arbitration of the International Chamber of
Commerce (the “ICC”) in effect at the time the arbitration is initiated, except
as they may be modified herein or by mutual agreement of the parties.  The place
of arbitration shall be New York, New York.  The arbitration shall be conducted
in the English language.

 

(b)                                 The arbitration shall be conducted by three
arbitrators.  The claimant shall nominate one arbitrator and the respondent
shall nominate another arbitrator.  If either side fails to nominate an
arbitrator within 30 days of receipt of the request for arbitration,  then that
arbitrator shall be nominated by the ICC.  The first two arbitrators nominated
in accordance with this provision shall nominate a third arbitrator within 30
days after the nomination of the later-nominated of those two arbitrators.  When
the third arbitrator has accepted the nomination, the two arbitrators making the
nomination shall promptly notify the parties of the nomination.  If the first
two arbitrators nominated fail to (i) nominate a third arbitrator within the
time period prescribed above or (ii) notify the parties of the acceptance of a
third arbitrator within 10 days after the time period prescribed above, then the
ICC shall nominate the third arbitrator and shall promptly notify the parties of
the nomination.  The third arbitrator shall act as chair of the tribunal.

 

A-19

--------------------------------------------------------------------------------


 

(c)                                  The arbitration tribunal shall have the
authority to make such orders for interim relief, including injunctive relief,
as it may deem appropriate, and any interim measures ordered by the arbitrators
shall be specifically enforced by any court of competent jurisdiction.  Each
party hereto retains the right to seek interim measures from a judicial
authority, and any such request shall not be deemed incompatible with the
agreement to arbitrate or a waiver of the right to arbitrate.  The parties agree
that, to the extent permitted by applicable law, any ruling by the arbitration
tribunal on interim measures shall be deemed to be a final award with respect to
the subject matter of the ruling and shall be fully enforceable as such.

 

(d)                                 Subject to paragraph (g) below, the
arbitration tribunal shall have the authority to order such production of
documents as may reasonably be requested by any party or by the tribunal itself.

 

(e)                                  The arbitration award shall be in writing,
state the reasons for the award, and be final and binding on the parties.  The
award may include an award of costs, including reasonable attorneys’ fees and
disbursements.  Judgment upon the award may be entered by any court having
jurisdiction thereof or having jurisdiction over the relevant party or its
assets.

 

(f)                                    Each party shall use its commercially
reasonable efforts to ensure the arbitration is concluded as quickly and as
efficiently as possible.

 

(g)                                 Notwithstanding anything to the contrary
contained in this Section 12.2, the parties acknowledge and agree that neither
any provision of this Section 12.2 nor the submission by Investor to any courts
of competent jurisdiction pursuant thereto shall constitute a waiver either
before any Authority or court of law of any of the privileges and immunities set
forth in Investor’s Articles of Agreement, including without limitation (i) the
immunity of all of the assets of Investor from all forms of seizure, attachment
or execution before the delivery of final judgment against Investor, (ii) the
immunity of all of the assets of Investor from search, requisition,
confiscation, expropriation or any other forms of seizure by executive or
legislative action, (iii) the inviolability of Investor’s archives and (iv) the
freedom of Investor’s assets from restrictions of any nature.  “Authority” shall
mean any national, supranational, regional or local government or governmental,
administrative, fiscal, judicial, or government-owned body, department,
commission, authority, tribunal, agency or entity, or central bank (or any
Person, whether or not government owned and howsoever constituted or called,
that exercises the functions of a central bank).  “Person” shall mean any
natural person, corporation, company, partnership, firm, voluntary association,
joint venture, trust, unincorporated organization, Authority or any other entity
whether acting in an individual, fiduciary or other capacity.

 

(h)                                 To the extent that the Company may, in any
proceeding brought arising out of or in connection with this Agreement, or the
breach, termination or invalidity hereof, be entitled to the benefit of any
provision requiring Investor in such suit, action or proceeding to post security
for the costs of such party or parties, or to post a bond or to take similar
action, the Company hereby irrevocably waives such benefit, in each case to the
fullest extent now or in the future permitted under the applicable laws and
regulations.

 

13.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which will constitute an original, but all
of which, when taken together, will constitute but one instrument, and will
become effective when one or more counterparts have been signed by each party
hereto and delivered to the other parties.

 

A-20

--------------------------------------------------------------------------------


 

14.                               Confirmation of Sale.  The Investor
acknowledges and agrees that such Investor’s receipt of the Company’s signed
counterpart to this Agreement shall constitute written confirmation of the
Company’s sale of Shares to such Investor.

 

15.                               Press Release.  If in the opinion of Company’s
legal counsel, a press release or communication is required by law or applicable
stock exchange rules, the Company and the Investor agree that the Company shall
issue a press release announcing the Offering and disclosing all material
information regarding the Offering prior to the opening of the financial markets
in New York City on the business day immediately after the date hereof.  The
Company shall not identify the Investor by name in any press release or public
filing, or otherwise publicly disclose the Investor’s name, without such
Investor’s prior written consent, unless required by law or the rules and
regulations of a national securities exchange, provided, however, that promptly
after becoming aware of any request or requirement to so disclose (a “Disclosure
Requirement”), and in any event prior to any such disclosure, the Company will
provide such Investor with notice of such request or requirement so that such
Investor may at its election seek a protective order or other appropriate remedy
and the Company will fully cooperate with such Investor’s efforts to obtain the
same; provided, further, however, if, absent the entry of such a protective
order or other remedy, the Company is compelled by applicable law, rule or
regulation or a court order, subpoena, similar judicial process, regulatory
agency or stock exchange rule to disclose such Investor’s name, the Company may
disclose only that portion of such information that the Company is so compelled
to disclose and will use its reasonable best efforts to obtain assurance that
confidential treatment will be accorded to that portion of such information that
is being disclosed.  As of the date hereof, the Company is not aware of any
Disclosure Requirement.

 

16.                               2006 Subscription Agreement.  The Company
acknowledges that the Subscription Agreement dated December 18, 2006 between the
Company and the Investor remains in full force and effect in accordance with its
terms and is not superseded by this Agreement.

 

17.                               Indemnification.

 

17.1.                     Indemnification.  The Company will indemnify and hold
harmless Investor, its officers, directors, employees, partners, affiliates,
agents, representatives and legal counsel (collectively, “Investor Agents”) with
respect to which registration, qualification or compliance has been effected
pursuant to Section 5.1, against all claims, losses, damages and liabilities (or
actions in respect thereof) against or incurred by Investor or Investor Agents
arising out of or based on (A) (i) any untrue statement (or alleged untrue
statement) of a material fact contained in any registration statement,
prospectus, offering circular or other similar document or any amendments or
supplements thereto (including any related registration statement and amendments
or supplements thereto, notification or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made, and will reimburse Investor and
Investor Agents for any reasonable legal or any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damages, liability or action, as incurred, or (ii) any violation by the Company
of any federal, state or common law rule or regulation applicable to the Company
in connection with any such registration, qualification or compliance, and will
reimburse Investor, and Investor Agents, for any legal and any other expenses
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability or action; and (B) any breach of any covenant,
agreement, representation or warranty of the Company in this Agreement;
provided, however, that the Company shall not be liable under this Section 17:
(a) in any such case to the extent that any such claim, loss, damage, liability
or expense

 

A-21

--------------------------------------------------------------------------------


 

arises out of or is based on any untrue statement or omission based upon written
information furnished to the Company by an instrument duly executed by Investor
and stated to be specifically for use in a Registration Statement, (b) for any
amount paid in settlement of claims without the Company’s written consent (which
consent shall not be unreasonably withheld), or (c) with respect to clause
(B) of this Section 17.1, to the extent that it is finally judicially determined
that such claim, loss, damage, liability or expense resulted primarily from the
willful misconduct, gross negligence or bad faith of Investor; provided,
further, that if and to the extent that such indemnification is held, by final
judicial determination to be unenforceable, in whole or in part, for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of such indemnified claim, loss, damage, liability or expense.  In connection
with the obligation of the Company to indemnify for expenses as set forth in
clause (B) of this Section 17.1, if an indemnified party is reimbursed hereunder
for any expenses, such reimbursement of expenses shall be refunded to the extent
it is finally judicially determined that the claim, loss, damage, liability or
expense in question resulted primarily from the willful misconduct, gross
negligence or bad faith of such indemnified party.

 

17.2.                     Notification; Procedure.

 

(a)                                  Investor shall give notice to the Company
promptly after it has received written notice of any claim as to which indemnity
may be sought, and shall permit the Company to assume the defense of any such
claim or any litigation resulting therefrom, provided that counsel for the
Company, who shall conduct the defense of such claim or litigation, shall be
approved by Investor (whose approval shall not be unreasonably withheld). 
Investor may participate in such defense with separate counsel at its expense;
provided, however, that the Company shall bear the expense of such separate
counsel if representation of both parties by the same counsel would be
inappropriate due to actual or potential conflicts of interest between the
Company and Investor.  The failure of Investor to give notice within a
reasonable period of time as provided herein shall relieve the Company of its
obligations under this Section 17, with respect to any expenses incurred by
Investor or Investor’s Agents before the date of such notice and to the extent
that such failure to give notice shall materially adversely prejudice the
Company in the defense of any such claim or any such litigation.  The Company,
in the defense of any such claim or litigation, shall not, except with the
consent of Investor, consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to Investor of a release from all liability in respect
to such claim or litigation.

 

(b)                                 If the indemnification provided for in this
Section 17 is held to be unavailable to Investor with respect to any loss,
liability, claim, damage or expense, then the Company, in lieu of indemnifying
Investor hereunder, shall contribute to the amount paid or payable by Investor
as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the Company on the
one hand and of Investor on the other in connection with the statements or
omissions that resulted in such loss, liability, claim, damage or expense as
well as any other relevant equitable considerations; provided, that in no event
shall any contribution by Investor under this Section 17 exceed the net proceeds
from the offering received by Investor. The relative fault of the Company and of
Investor shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the Company or by Investor and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission.

 

(c)                                  All indemnification rights hereunder shall
survive the execution and delivery of this Agreement and the subscription
contemplated herein for the applicable statute of

 

A-22

--------------------------------------------------------------------------------


 

limitations, notwithstanding any inquiry or examination made for or on behalf
of, or any knowledge of Investor or the acceptance by Investor of any
certificate or opinion.

 

(d)                                 Investor shall furnish to the Company such
information regarding Investor and the distribution proposed by Investor as the
Company may reasonably request in writing and as shall be reasonably required in
connection with any registration, qualification or compliance referred to in
this Section 17.

 

18.                               Expenses.  The Company shall pay to Investor
or as Investor may direct the fees and expenses of Investor and its counsel
incurred in connection with the preparation and/or review, execution and, where
appropriate, registration of this Agreement and any other documents related to
this Agreement.

 

A-23

--------------------------------------------------------------------------------